Case 20-62899-bem        Doc 35    Filed 05/18/20 Entered 05/18/20 14:36:55             Desc Main
                                   Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                            :    CHAPTER 7
                                                  :
LENA CHRISTINE JENKINS-SMITH,                     :    CASE NO. 20-62899-bem
                                                  :
               DEBTOR.                            :

           UNITED STATES TRUSTEE’S MOTION FOR EXTENSION OF TIME
            TO FILE A MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 707
          AND AN OBJECTION TO DISCHARGE PURSUANT TO 11 U.S.C. § 727

         COMES NOW Nancy J. Gargula, United States Trustee for Region 21, pursuant to Rules

1017(e) and 4004(b) of the Federal Rules of Bankruptcy Procedure, moves the Court to enter an

order extending the deadlines for filing a motion to dismiss pursuant to section 707 and a complaint

objecting to Debtor’s discharge pursuant to section 727 of the Bankruptcy Code. In support

thereof, the United States Trustee shows as follows:

         1.    On February 18, 2020, LENA CHRISTINE JENKINS-SMITH (“Debtor”) filed a

voluntary petition for relief under Chapter 7 of Title 11, United States Code. The chapter seven

trustee held and concluded the section 341(a) meeting of creditors on April 22, 2020.

         2.    The United States Trustee is reviewing this case to determine whether to file a

motion to dismiss under section 707 or a complaint objecting to discharge under section 727.

         3.    The United States Trustee needs additional time to review and analyze the Debtor’s

finances.

         4.    The current deadline for filing a motion to dismiss pursuant to section 707 or a

complaint pursuant to section 727 is May 18, 2020.

         5.    The United States Trustee requests the deadlines for filing a motion under section

707 and a complaint under section 727 be extended so she can complete her review.


                                                 1
Case 20-62899-bem       Doc 35    Filed 05/18/20 Entered 05/18/20 14:36:55           Desc Main
                                  Document     Page 2 of 2



       6.     Debtor consents to this extension.

       WHEREFORE, the United States Trustee respectfully requests the Court to enter an order

extending the deadlines for filing a motion under section 707 and a complaint under section 727

through and including July 17, 2020.

                                                   NANCY J. GARGULA
                                                   UNITED STATES TRUSTEE
                                                   Region 21

                                                   /s/ Thomas W. Dworschak
                                                   THOMAS W. DWORSCHAK
                                                   Georgia Bar No. 236380
                                                   United States Department of Justice
                                                   Office of the United States Trustee
                                                   Suite 362, Richard B. Russell Building
                                                   75 Ted Turner Drive, SW
                                                   Atlanta, Georgia 30303
                                                   (404) 331-4437, ext. 145
                                                   Thomas.w.Dworschak@usdoj.gov

                                CERTIFICATE OF SERVICE

        This is to certify that I have on May 18, 2020 electronically filed the foregoing UNITED
STATES TRUSTEE’S MOTION FOR EXTENSION OF TIME TO FILE A MOTION TO DISMISS
PURSUANT TO 11 U.S.C. § 707 AND AN OBJECTION TO DISCHARGE PURSUANT TO 11
U.S.C. § 727 using the Bankruptcy Court’s Electronic Case Filing program, which sends a notice
of this document and an accompanying link to this document to the following party who has
appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

Robert Scott Rickman         rob@thegeorgialawfirm.com
S. Gregory Hays              ghays@haysconsulting.net


       I further certify that on May 18, 2020, I caused a copy of this document to be served via
United States First Class Mail, with adequate postage prepaid on the following parties at the
address shown for each.

 Lena Christine Jenkins-Smith
 981 Moores Walk Lane
 Suwanee, GA 30024

                                                   /s/ Thomas W. Dworschak



                                               2
